04/08/2020


1
                                                                                                              Case Number: DA 19-0596

2
3
4
               IN THE SUPREME COURT OF THE STATE OF MONTANA
5
                            Supreme Court Cause No. DA 19-0596
6
                         ----------------------------------------------------------------
7
     JEFF GOTTLOB, ELAINE             )
8    MITCHELL, JAMES CHILDRESS,       )
     and all others similarly situated,
                                      )
9                                     )                      ORDER GRANTING MOTION
               Plaintiffs/Appellees,  )                      FOR ADDITIONAL EXTENSION
10                                    )                      OF TIME
          vs.                         )
11                                    )
     MICHAEL DeROSIER, RON RIDES )
12   AT THE DOOR, TOM McKAY,          )
     GALEN GALBREATH, GLACIER         )
13   COUNTY,                          )
                                      )
14             Defendants/Appellants, )
                                      )
15        and                         )
                                      )
16   STATE OF MONTANA,                )
                                      )
17             Defendant.             )
18                       ----------------------------------------------------------------
19         An unopposed Motion for Additional Extension of Time having been filed by
20   Appellants pursuant to Rule 26(1)(2) of the Rules of Appellate Procedure, and
21   Appellees having no objection,
22         IT IS HEREBY ORDERED that Appellants shall file their Reply Brief on or
23   before May 4, 2020.
24
25
26
27
28

                                                                                                   Electronically signed by:
                                                                                                         Mike McGrath
                                                                                            Chief Justice, Montana Supreme Court
                                                                                                          April 8 2020